MULTIPLE CLASS PLAN on behalf of FRANKLIN FLEX CAP GROWTH SECURITIES FUND FRANKLIN LARGE CAP VALUE SECURITIES FUND This Multiple Class Plan (the “Plan”) has been adopted by a majority of the Board of Trustees (the “Board”) of FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (the “Investment Company”) for its series named above (each, a “Fund”). The Board has determined that the Plan is in the best interests of each class of each Fund and of the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares (“Shares”) of the Funds. 1. Each Fund shall offer two classes of shares, to be known as Class 2 and Class 4 Shares. 2. All Shares shall be sold solely to certain life insurance company (“Insurance Company”) variable accounts for the purpose of funding certain variable annuity and variable life insurance contracts (“Variable Contracts”) and to such other investors as are determined to be eligible to purchase Shares. Neither of the Classes of Shares shall be subject to any front-end or deferred sales charges. 3. The distribution plans adopted by the Investment Company pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), associated with the Class 2 Shares and the Class 4 Shares (the “Rule 12b-1 Plans”) may be used to pay Franklin Templeton Distributors, Inc. (“Distributors”), the Insurance Companies or others to assist in the promotion and distribution of Class 2 Shares and Class 4 Shares or Variable Contracts offering Class 2 or Class 4 Shares. Payments made under the Plans may be used for, among other things, the printing of prospectuses and reports used for sales purposes, preparing and distributing sales literature and related expenses, advertisements, education of contract owners or dealers and their representatives, and other distribution-related expenses. Payments made under the Plans may also be used to pay Insurance Companies, dealers or others for, among other things, furnishing personal services and maintaining customer accounts and records, or as service fees as defined under the rules of the Financial Industry Regulatory Authority. Agreements for the payment of fees to the Insurance Companies or others shall be in a form which has been approved from time to time by the Board, including the non-interested Board members. 4. The only differences currently in expenses as between Class 2 and Class 4 Shares shall relate to differences in Rule 12b-1 Plan expenses applicable to Class 2 and
